The present application is being examined under the pre-AIA  first to file provisions. 
DETAILED ACTION
This action is a response to communication of October 14, 2021. Claims 1-20 are currently active in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 14, 2021, was filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto (US Patent Publication Application 2018/0113519 A1) in view of Imanilov (US Patent Publication Application 2018/0343079 A1).
	In regard of claim 1, Yamamoto disclose a pen comprising: reception circuitry configured to receive an uplink signal generated according to a first protocol (See at least Figures 1 and 2 of Yamamoto illustrating a pen (2a or 2b) comprising reception circuit to receive an uplink signal as discussed in paragraph [0068]); and transmission circuitry configured to transmit a downlink signal based on a reception timing of the uplink signal and a command included in the uplink signal (See Figure 2 of Yamamoto illustrating a pen (2) including transmitter (46) which transmits downlink signal as discussed in paragraphs [0084-0087, 0096] of Yamamoto), wherein, in a case where the reception circuitry, after receiving the uplink signal, in a period in which the next uplink signal is receivable, receives an uplink signal that is in a special state instead of receiving the next uplink signal normally the transmission circuitry transmits, according to the first protocol, (See at least Figures 17-18 of Yamamoto illustrating the reception of uplink signal (Reception processing) and after the uplink signal is received (S112) in a period uplink is receivable (S111) receives the uplink in special state (S121) N and follow the first protocol (S122 to S124) as discussed in paraphs [0197-0198]).
 	However, the reference to Yamamoto the downlink signal including either data according to the command or default data.
	In the same field of endeavor, Imanilov discloses the downlink signal (610) shown in Figure 6 including either data according to the command (614) or default data (612) as discussed in paragraphs [0045-0046]. 
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use downlink signal as shown by Imanilov with the device of Yamamoto in order to improve of communication between the host device generating uplink signal and the active pen.
	In regard of claim 2, Yamamoto and Imanilov further disclose the pen according to claim 1, wherein the special state is a state in which an abnormality is detected in decoding of the command included in the uplink signal (See at least Figure 9 of Imanilov illustrating special state (908) when abnormality is detected in the decoding (906) as discussed in paragraph [0059-0060]).
	In regard of claim 3, Yamamoto and Imanilov further disclose the pen according to claim 2, wherein the abnormality is that a decoding result does not include a codeword (See at least Figure 9 of Imanilov and paragraph [0061] discussing the fact that during decode code pattern is distorted).
	In regard of claim 4, Yamamoto and Imanilov further disclose the pen according to claim 2, wherein the uplink signal includes an error detection code, and the abnormality is that an error is detected by the error detection code (See at least Figure 2 of Imanilov illustrating uplink signal an error detection code (212, 214) and abnormality is detected (216) as discussed in paragraph [0035]).
	In regard of claim 5, Yamamoto and Imanilov further disclose the pen according to claim 2, wherein the abnormality is that a value of a first bit that is supposed to be a first value in the first protocol supported by the pen is a second value different from the first value (See Figure 2 of Imanilov illustrating abnormality to be a first value (206) and the first protocol and second value (214) different from the first).
	In regard of claim 6, Yamamoto and Imanilov further disclose the pen according to claim 5, wherein the value of the first bit is supposed to be the second value in a second protocol not supported by the pen (See at least Figures 29 of Yamamoto illustrating values of different protocols)
	In regard of claim 7, Yamamoto and Imanilov further disclose the pen according to claim 1, wherein the transmission circuitry stops transmitting the downlink signal when the reception of the uplink signal that is in the special state continues for a predetermined period (See Figure 17 of Yamamoto wherein predetermined period of transmission is measure (S110, S113 Y) when reception of the uplink signal is in the special state (S112) as discussed in paragraphs [0193-0194]).
	In regard of claim 8, Yamamoto and Imanilov further disclose the pen according to claim 1, wherein the pen determines a transmission timing of the downlink signal based on the reception timing of the uplink signal that is in the special state (See at least Figure 16 of Yamamoto illustrating determination of timing (S103) of transmission of downlink signal based on timing of the uplink signal (S104) as discussed in paragraphs [0190-0192]).
	In regard of claim 9, Yamamoto and Imanilov further disclose the pen according to claim 1, wherein the uplink signal generated according to the first protocol supported by the pen includes a known synchronization signal, while the uplink signal generated according to a second protocol not supported by the pen includes a synchronization signal only partially matching the known synchronization signal, and the special state is a state in which the partial match of the known synchronization signal is detected and an abnormality is detected in decoding of the command included in the uplink signal (See at least Figure 8 of Imanilov illustrating synchronization of the uplink signal (812) only for partially match synchronization signal (814) as discussed in paragraphs [0056-0058]) .
	In regard of claim 10, Yamamoto and Imanilov further disclose the pen according to claim 9, wherein the part matching the known synchronization signal is a part of a chip width of a spread code used for spreading the known synchronization signal or a part of a code included in the spread code (See at least paragraph [0128-0129] of Yamamoto discussing matching signal proportion to the chip proportions).
	In regard of claim 11, Yamamoto and Imanilov further disclose the pen according to claim 9, wherein the part matching the known synchronization signal is a top part of the known synchronization signal (See at least Figure 9 of Imanilov illustrating part matching sync signal (912-914) is a top part of the know sync signal shown in Figure 8 as discussed in paragraph [0059-0062]).
	In regard of claim 12, Yamamoto and Imanilov further disclose a pen, comprising: reception circuitry configured to receive both a first uplink signal generated according to a first protocol and a second uplink signal generated according to a second protocol different from the first protocol (See at least Figures 1-2, and 11 of Yamamoto wherein pen (2) is illustrated to receive a first uplink signal (Normal Mode) and second uplink signal (First Rest Mode) as discussed in paragraph [0068-0070] ), and transmission circuitry, wherein, in a case where the reception circuitry, after receiving the second uplink signal and entering a second operation mode according to the second protocol, receives the first uplink signal, the transmission circuitry transmits a second downlink signal according to the second protocol (See Figures 11 and 12 of Yamamoto illustrating first uplink signal is received (S30 etc.) and Figures 13illustrating protocol upon receival of the second uplink signal and entering second operation mode which is discussed in details in paragraphs [0170-0171).
	In regard of claim 13, Yamamoto and Imanilov further disclose the pen according to claim 12, wherein, when the pen detects only the first uplink signal without detecting the second uplink signal for more than a predetermined period during an operation in the second operation mode, the pen shifts to a discovery mode for discovering a sensor controller (See Figures 2, 11-13 of Yamamoto illustrating detection of the first uplink signal for operating in Normal mode (S21) based on predetermined period (S20) as discussed in paragraph [0175]).
	In regard of claim 14, Yamamoto and Imanilov further disclose the pen according to claim 12, wherein, when the pen receives, through the first or second uplink signal, a command instructing entry into the second operation mode during an operation in a first operation mode according to the first protocol, the pen shifts to the second operation mode (See Figures 11-13 illustrating how operation shifts from mode to mode as was discussed above).
	In regard of claim 15, Yamamoto and Imanilov further disclose the pen according to claim 12, wherein the pen, after entering a first operation mode according to the first protocol in response to reception of the first uplink signal, transmits a first downlink signal according to the first protocol, and the first downlink signal includes flag information indicating whether the pen is a pen supportive of only the first protocol or a pen supportive of both the first and second protocols (See at least Figure 10 of Yamamoto illustrating the pen after entering first operation mode (s18) issuing flag information (s19) as discussed in paragraph [0156]).
	In regard of claim 16, Yamamoto and Imanilov further disclose a sensor controller, comprising: reception circuitry configured to detect both a first downlink signal generated according to a first protocol and a second downlink signal generated according to a second protocol different from the first protocol, and transmission circuitry, wherein, a first frame for transmitting a first uplink signal of the first protocol and a second frame for transmitting a second uplink signal of the second protocol are alternately set in a defined ratio, and the reception circuitry, in operation, detects both the first and second downlink signals in the second frame (See Figures 1 and 2 of Yamamoto illustrating a sensor controller (31) capable to detect first and second downlink signals as being discussed in paragraphs [0063-0065] from a pen (2) to follow first and second protocols illustrated in Figures 11-13 and 21-24 as discussed in paragraphs [0168-0172] and detecting downlink signal in the second frame F2 illustrated in Figure 24 and discussed in paragraphs [0214-0215]) .
	In regard of claim 17, Yamamoto and Imanilov further disclose the sensor controller according to claim 16, wherein the reception circuitry, in operation, detects both the first and second downlink signals in the first frame (See at least Figures 1 and 2 of Yamamoto illustrating the reception circuitry (41) detecting first and second downlink signals as discussed in paragraphs [0077-0078]).
	In regard of claim 18, Yamamoto and Imanilov further disclose the sensor controller according to claim 16, wherein the sensor controller, in operation, changes the ratio according to a mixed state of the first downlink signal and the second downlink signal (See paragraphs [0015, 0029] of Yamamoto discussing changes in the ration according to mixed state of the downlink signals).
	In regard of claim 19, Yamamoto and Imanilov further disclose the sensor controller according to claim 18, wherein the sensor controller changes the ratio such that the greater the number of received second downlink signals with respect to the number of received first downlink signals, the higher a transmission rate of the second uplink signals (See paragraphs [0229, 0231] of Yamamoto discussing rate of first downlink signals).
	In regard of claim 19, Yamamoto and Imanilov further disclose the sensor controller according to claim 16, wherein the first and second uplink signals include a common part (See at least paragraph [0070] of Yamamoto discussing that signals is different only in presence of so-called LID i.e. they have common part).











Conclusion
The prior art of record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 CFR 1.111 to consider these references fully when responding to this action.
	US Patent Publication Application 2017/0308186 A1 to Yamamoto


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692